UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10 - Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2008 333-52812 (Commission File Number) American Energy Production, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2945581 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 6073 Hwy 281 South, Mineral Wells, TX 76067 (Address of principal executive offices including zip code) (210) 410-8158 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
